Citation Nr: 1045476	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left thigh condition, 
to include left thigh neuritis.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

3.  Entitlement to service connection for skin disorder, to 
include chloracne.

4.  Entitlement to liver condition (claimed as liver dysfunction 
and porphyria cutanea tarda).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for left thigh neuritis, peripheral neuropathy, a 
liver condition and a skin condition.  The Veteran timely 
appealed those issues.

The Veteran and his wife testified in a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2010 from 
Seattle, Washington; a transcript of that hearing is associated 
with the claims file.

The issues of service connection for peripheral neuropathy, a 
liver condition and a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1.  A chronic left thigh condition, to include neuritis, of 
service origin is not shown.


CONCLUSION OF LAW

The criteria for establishing service connection for a left thigh 
condition, to include left thigh neuritis, have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 
2008).  The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  See Dingess, supra.  The March 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the December 2007 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  The Veteran's claim of service connection 
for a left thigh condition was last adjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the September 2007 VA examination 
report.  Also of record and considered in connection with the 
appeal are the Veteran's various written statements, as well as 
statements from his wife made on his behalf.  Additionally, a 
transcript of the Veteran and his wife's testimony made during 
the August 2010 hearing is associated with the claims file.  The 
Board also finds that no additional RO action to further develop 
the record on the claim for service connection for a left thigh 
condition is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 


In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends on appeal that he should be service 
connected for his left thigh condition, which he states he had 
during service and has been continuous since that time.  
Particularly in his statement with his Substantive Appeal, the 
Veteran indicated that he had tingling in his left thigh during 
service.  The Veteran further argues that his left thigh 
condition is due to exposure to herbicides in service.

The Board notes that the Veteran's service treatment records 
indicate that his left thigh was normal during his enlistment 
examination in March 1966.  In July 1966, the Veteran was seen 
for treatment of parestesia of his left thigh, without any report 
of trauma at that time.  In August 1966, the Veteran had 
complaints of "numbness and sometimes a prickly" sensation in 
his upper left leg followed by a dull aching pain.  The Veteran 
was diagnosed with neuritis at that time.  X-rays taken at that 
time of the Veteran's left femur showed no abnormalities.  The 
Veteran was again seen for complaints of numbness in March 1967 
and "increased sensitivity" in May 1967, at which time the 
Veteran was diagnosed with "neuritis (?)."  However, following 
May 1967, the Veteran did not seek treatment for or complain of 
the condition any longer.  The Veteran's March 1969 separation 
examination noted that the Veteran's lower extremities were 
normal, and the Veteran did not report any neuritis at that time.  
A May 1971 physical examination also demonstrated that the 
Veteran's lower extremities were normal and that the Veteran did 
not complain of neuritis at that time either.

The Veteran has submitted numerous documents that indicate that 
he earned the Bronze Star as a result of his participation in the 
Republic of Vietnam during the Vietnam War.  The Veteran has 
stated throughout the appeal period that he was stationed in the 
Republic of Vietnam from June 1967 to June 1968.

The Veteran's private and VA treatment records, while filled with 
extensive treatment for peripheral neuropathy of his upper and 
lower extremities, do not reveal any complaint of, treatment for, 
or diagnosis of any left thigh condition.  The Board notes that 
the Veteran's lower extremity peripheral neuropathy complaints 
are usually limited to his lower legs and feet.  

In the Veteran's August 2010 hearing, the Veteran indicated that 
he did not have any tingling in his left thigh at that time.  He 
stated that the tingling and peripheral neuropathy was mainly in 
his feet and below his knee.  In fact, the Veteran specifically 
testified that he does not "have any feeling in my legs from 
[the] knees down."  The Veteran then indicated that his left 
thigh was "okay."  He further testified during his hearing that 
his peripheral neuropathy began in 1998, which began as a slight 
tingling sensation, and which grew worse over time.

Following the Veteran's hearing the Veteran submitted statements 
from himself and his wife.  Those statements indicated that the 
Veteran's wife felt surprised following the hearing that the 
Veteran testified that his left thigh was fine.  As she talked to 
him, she pulled on his leg hair and probed his leg with a sharp 
pencil, at which point the Veteran did not notice until she 
brought it to his attention that she was doing those things.  The 
Veteran then probed his wife's leg with a pencil while she closed 
her eyes which resulted in her "jumping."  The Veteran thus 
stated that he "inadvertently provided an incorrect response" 
during his hearing when asked about his left thigh, which he now 
stated has had ongoing numbness since Vietnam and which began 
while in Vietnam.

Analysis

Given the foregoing evidence, the Board finds that service 
connection is not warranted on the evidence of record.  Insofar 
as the Veteran avers that his left thigh condition (neuritis) is 
related to his herbicide exposure during service, left thigh 
neuritis is not a condition which is subject to the presumptive 
regulation for service connection.  See 38 C.F.R. § 3.309(e) 
(2010).  Furthermore, the Board notes that the Veteran's left 
thigh neuritis diagnosis during service was prior to the 
Veteran's deployment to Vietnam, and thus would logically be 
prior to any herbicide exposure he had in service.  Thus, there 
is no basis on which the Veteran can assert that his left thigh 
condition is due to herbicide exposure during service.  See 38 
C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran had a diagnosis of left 
thigh neuritis during 1966 and 1967 while in military service.  
However, following May 1967, the Veteran did not complain of or 
seek treatment for that condition.  Nor was such noted either 
objectively on the Veteran's March 1969 separation examination or 
subjectively by the Veteran at that time.  The May 1971 physical 
examination, approximately two years following separation, 
further demonstrates the lack of objective and subjective 
complaints of the Veteran's left thigh condition.  

While the Board notes that the Veteran has asserted that he 
currently has a left thigh condition which has been ongoing since 
service, the Board notes that the Veteran is not credible as that 
assertion.  Specifically, the Board notes that the 
contemporaneous medical evidence does not support the Veteran's 
assertion of ongoing numbness and other neurological problems 
with his left thigh following May 1967.  The Veteran's service 
treatment records, his March 1969 separation examination, and his 
May 1971 examination all are void for any complaints of the 
Veteran's left thigh condition, which he has stated has been 
continuous during service.  

Moreover, the Veteran's own current lay testimony is 
inconsistent.   The Veteran's lay testimony at his August 2010 
hearing indicated that the Veteran did not have any neurological 
problems until 1998 when he began to experience peripheral 
neuropathy below the knee.  He stated that his left thigh was not 
involved and was "okay."  Following the hearing, the Veteran's 
assertions completely changed; he indicated in a September 2010 
statement that his left thigh was experiencing numbness, which 
began in Vietnam, and has been continuous since that time.  

Accordingly, the Board finds that the Veteran is not credible as 
to his lay testimony as to continuity of symptomatology since 
service because the contemporaneous evidence and the Veteran's 
own inconsistency weigh against such a finding.  See Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium 78 F.3d 604 
(Fed. Cir. 1996) (when determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and demeanor of witness); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence).

The record clearly demonstrates that the VA and private treatment 
records are void for any complaints of, treatment for, or 
diagnosis of any left thigh neuritis or any other left thigh 
neurological condition.  Furthermore, the Veteran was quite clear 
in his assertion during his hearing that his left leg 
symptomatology only occurred below his knee.  Such is supported 
by the contemporaneous medical evidence which indicates that the 
Veteran's left thigh condition began prior to his deployment to 
the Republic of Vietnam, and that following his deployment, the 
Veteran never again had a problem with his left thigh, including 
during his August 2010 hearing, where he specifically denied any 
numbness or symptomatology above the left knee.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, in the absence of competent and credible evidence 
that the Veteran currently has a left thigh condition or has had 
symptoms associated with his left thigh neuritis since military 
service, the claim of service connection for a left thigh 
condition, to include left thigh neuritis, must be denied.  See 
38 C.F.R. § 3.303; Brammer, supra.

As a final matter, the Board notes that the Veteran has not had a 
VA examination for his left thigh condition.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this case 
as there is nothing of record to suggest that the appellant 
currently experiences a left thigh condition which is in any 
manner related to his tour of active duty.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a left thigh condition, to include left 
thigh neuritis, is denied.


REMAND

The Board notes that the Veteran has contended on appeal that he 
has peripheral neuropathy in his upper and lower extremities, as 
well as a liver condition and a skin condition, to include 
chloracne, as a result of service.  The Veteran avers that he was 
exposed to Agent Orange as a result of his service in the 
Republic of Vietnam from June 1967 to June 1968.  He relates all 
of his claimed conditions as beginning after service, but as 
being due to herbicide exposure in service.

The Veteran was awarded the Bronze Star for service in the 
Republic of Vietnam, and he has submitted extensive documentation 
that such was awarded as a result of his service in the Republic 
of Vietnam.  Consequently, the Board finds that the Veteran is 
presumed to have been exposed to herbicides, particularly Agent 
Orange, as a result of his military service.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2010).

The Board notes that the Veteran's service treatment records do 
not demonstrate any liver, skin or neurological problems during 
service, except for the above noted left thigh neuritis prior to 
his deployment to (and subsequent exposure to herbicides in) the 
Republic of Vietnam.

The Veteran's private treatment records indicate that the Veteran 
was first diagnosed in 1998 with peripheral neuropathy, but at 
that time he had been having symptoms associated with that 
condition for approximately one year.  The Veteran specifically 
testified at his August 2010 hearing that his peripheral 
neuropathy had onset in 1998.  

The Board notes that acute and subacute peripheral neuropathy is 
a presumed disease associated with herbicide exposure.  See 39 
C.F.R. § 3.309(e) (2010).  However, Note (2) following that code 
section, indicates that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id. at Note (2).  
Accordingly, the Board cannot service connect the Veteran on a 
presumptive basis for the Veteran's diagnosed peripheral 
neuropathy because the Veteran's peripheral neuropathy did not 
manifest itself within "weeks or months of exposure" nor has it 
resolved within "two years of the date of onset."  The 
Veteran's own testimony indicates that his peripheral neuropathy 
manifested itself many years after service and is an ongoing 
problem that has lasted far longer than two years.

The Board notes that the Veteran's private physician indicated in 
her January 2008 letter that the Veteran's peripheral neuropathy 
was "more likely than not" related to his herbicide exposure, 
but she does not give a rationale for her opinion other than 
basing the opinion on an Internet Article that the Veteran 
submitted with that opinion.

As for the Veteran's skin condition, it has been variously 
diagnosed as actinic keratosis, chloracne, basal cell carcinoma 
and acne throughout the appeal period.  Thus, the actual current 
diagnosis of the Veteran's skin condition is unclear.

Finally, the VA treatment records throughout the appeal period 
indicate that the Veteran has had abnormal liver function tests 
throughout the appeal period, but that no specific diagnosis has 
yet been provided for that condition.  Moreover, at his hearing 
in August 2010, the Veteran indicated that he was preparing to 
undergo a liver biopsy within 30 days of his hearing, which may 
provide further insight to the Veteran's current liver condition.  
The Veteran's private and VA treatment records indicate that the 
Veteran's elevated liver test may be the result of his excessive 
alcohol use.

The Veteran has not had a VA examination as to any of the above 
claimed conditions.  Based on the foregoing, the Board has 
determined that a VA examination is necessary for the Veteran's 
claimed peripheral neuropathy, liver and skin conditions in order 
to properly adjudicate those claims.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all relevant VA treatment records from the 
Bremerton VA Medical facility since March 
2010, or any other VA Medical Center at which 
the Veteran has received care, including any 
liver biopsy that the Veteran may have had 
subsequent to August 2010.

2.  Following the above development having 
been completed to the extent possible, 
schedule the Veteran for a VA neurological 
examination by a qualified physician to 
determine the current nature of the Veteran's 
peripheral neuropathy and whether such is 
related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted, including 
electromyolographies (EMG's), and the results 
reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any 
neurological condition found, including upper 
and lower extremity peripheral neuropathy.  
The VA examiner should then provide an 
opinion as to whether the Veteran's 
currently-diagnosed neurological condition 
more likely, less likely or at least as 
likely as not (50 percent or greater 
probability) arose as a result of the 
Veteran's military service.  

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Schedule the Veteran for a VA skin 
examination with a dermatologist in order to 
determine the current nature of the Veteran's 
claimed skin condition and whether such is 
related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any skin 
condition found, including chloracne, acne, 
basal cell carcinoma or actinic keratosis.  
The VA examiner should then provide an 
opinion as to whether the Veteran's 
currently-diagnosed skin condition more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) arose 
as a result of the Veteran's military 
service.  The VA examiner is asked to 
specifically discuss whether the Veteran's 
exposure to herbicides in service caused his 
currently-diagnosed skin condition.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  Schedule the Veteran for a VA liver 
examination with a qualified physician in 
order to determine the current nature of the 
Veteran's claimed liver condition and whether 
such is related to military service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including a 
liver biopsy, and the results reported in 
detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any liver 
condition found.  The VA examiner should then 
provide an opinion as to whether the 
Veteran's currently-diagnosed liver condition 
more likely, less likely or at least as 
likely as not (50 percent or greater 
probability) arose as a result of the 
Veteran's military service.  The VA examiner 
is asked to specifically discuss whether the 
Veteran's exposure to herbicides in service 
was the cause of any currently-diagnosed 
liver condition.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for upper and lower extremity 
peripheral neuropathy, a liver condition, and 
a skin condition, to include chloracne.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


